UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6188


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMAR LEON PRESSEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:09-cr-00047-FL-1; 7:12-cv-00232-FL)


Submitted:   June 25, 2014               Decided:   September 15, 2014


Before KING, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamar Leon Pressey, Appellant Pro Se.  William Miller Gilmore,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jamar Leon Pressey appeals the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                          In his

motion, Pressey attacked his career offender sentence in light

of our decision in United States v. Simmons, 649 F.3d 237 (4th

Cir. 2011) (en banc).              The district court rejected the § 2255

motion on two grounds—as untimely under § 2255(f) and as barred

by the waiver of appellate and postconviction rights contained

in   Pressey’s    plea   agreement.           The    district    court   granted    a

certificate      of   appealability       on        both   issues.       28    U.S.C.

§ 2253(c)     (2012).         We    review     the     district      court’s    legal

conclusions de novo.          United States v. Fulks, 683 F.3d 512, 516

(4th Cir. 2012), cert. denied, 134 S. Ct. 52 (2013).

            We have reviewed the record and affirm the district

court’s dismissal of Pressey’s § 2255 motion because the claim

raised by     Pressey    is   barred     by    his    waiver    of   postconviction

rights, and that waiver was properly invoked by the Government.

See United States v. Lemaster, 403 F.3d 216, 220 (4th Cir. 2005)

(“[W]e hold that a criminal defendant may waive his right to

attack his conviction and sentence collaterally, so long as the

waiver is knowing and voluntary.”).                  Pressey does not challenge

the validity of his waiver, but contends that it should not

foreclose his Simmons claim because he could not have reasonably

foreseen this dramatic change in law.                  However, Pressey “cannot

                                         2
invalidate    his    .   .     .    waiver       now   to   claim   the    benefit     of

subsequently issued case law.”                   United States v. Copeland, 707

F.3d 522, 529 (4th Cir.), cert. denied, 134 S. Ct. 126 (2013)

(rejecting similar Simmons claim in a direct appeal).                          The issue

Pressey raises is within the scope of his broad waiver and the

district court properly rejected it on this basis.

             Therefore,      we     affirm       the   decision     of   the    district

court.   Because we conclude that the district court was correct

in enforcing Pressey’s waiver of his postconviction rights, we

need   not   and    do   not       address   the       court’s    ruling   as    to   the

timeliness of the § 2255 motion.                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                                AFFIRMED




                                             3